Title: Orderly Book, 8 November 1758
From: Washington, George
To: 



[8 November 1758]

Loyal Hannon Wednesday Novr 8th 1758
Parole Amboy
Field Officer for to morrow Lt Colo. Dagworthy.
Adjt for to morrow Royall Americans.
A Detachmt of 1 Capt. 2 Subs. 3 Serjts & 100 Pvt⟨s⟩ to be in readiness to March this Afternoon & to be provided with 5 Days Provisions Exclusive of this Day. the Surgeons of the Regimts to take the opertunity of a Conveiance to morrow to send down their Sick to Rays Town, they will app⟨ly⟩ to Mr Morton to know when the Conveiance will be ready, the sick to be provided with 4 days provisions.
